331 S.W.3d 745 (2011)
Blaine BOYER, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 72395.
Missouri Court of Appeals, Western District.
March 1, 2011.
Blaine Boyer, Appellant pro se.
Jeannie D. Mitchell, for Respondent.
Before Division Two: KAREN KING MITCHELL, Presiding Judge, JOSEPH M. ELLIS, Judge and VICTOR C. HOWARD, Judge.

ORDER
PER CURIAM:
Blaine Boyer appeals the decision of the Labor and Industrial Relations Commission, which found that Boyer voluntarily left his job without good cause attributable to work and was, therefore, disqualified from receiving unemployment benefits. On appeal, Boyer claims that the Commission erred in that it should have found that he was discharged and that his discharge was not due to misconduct connected with work. Because a published opinion would have no precedential value, a memorardum has been provided to the parties.
The decision of the Commission is affirmed. Rule 84.16(b).